 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDE-Town Sportswear,Corp.andAmalgamated Clothing Workersof America,AFL-CIO,PetitionerE-Town Sportswear,Corp.andAmalgamated Clothing Workersof America,AFL-CIO.Cases Nos. 9-RC-4803 and 9-CA-2570.March 13, 1963DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn November 28, 1962, Trial Examiner Edwin Youngblood issuedhis Intermediate Report and Recommended Order and report on ob-jections in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Intermediate Report. TheTrial Examiner also considered an objection to Respondent's allegedconduct affecting the result of the February 2, 1962, election in therepresentation case and recommended setting aside that election andremanding the case to the Regional Director for the Ninth Region toconduct a new election at such time as the Regional Director deems thatthe circumstances permit the free choice of a bargaining representa-tive.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'The Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.THE REMEDYThe Trial Examiner recommended,inter alia,that the Respondentcease and desist from in any other manner infringing upon the rightsof employees guaranteed in Section 7 of the Act.However, as theRespondent has no history of previous unfair labor practices and inview of the unfair labor practices involved, we shall order the Re-spondent to cease and desist from engaging in the Section 8(a) (1)violations found and from infringing in any like or related mannerupon the rights of employees guaranteed in Section 7 of the Act.''No exceptions having been filed to the Trial Examiner'sdismissal of certain allega-tions in the complaint,such findings are adoptedpro forma.'Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panelIMembers Rodgers, Fanning,and Brown].'Cf.Diebold,Incorporated,139 NLRB 1000.141 NLRB No. 38. E-TOWN SPORTSWEAR CORP.481ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :In 1(a) of the Recommended Order add the word" Coercively" be-fore the word "interrogating" and conform the Appendix accordingly.In 1(b) of the Recommended Order add the words "by assertingknowledge of their union activities" after the words "Creating theimpression of surveillance of the union activities of its employees" andmake a similar insertion in paragraph 2 of the Appendix.In 1(c) of the Recommended Order substitute "In any like or relatedmanner" for the words "In any other manner" and make a similar sub-stitution in paragraph 3 of the Appendix.[Text of Direction of Second Election omitted from publication.]INTERMEDIATE REPORT AND RECOMMENDED ORDERAND REPORT ON OBJECTIONSSTATEMENT OF THE CASEIn Case No. 9-CA-2570 upon a charge duly filed on April 18, 1962, by Amal-gamated Clothing Workers of America, AFL-CIO, herein called the Union, theGeneral Counsel of the National Labor Relations Board, by the Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued a complaint on May 18, 1962,alleging the commission of unfair labor practices by Respondent' in violation ofSection 8(a) (1) of the National Labor Relations Act, herein called the Act. Respond-ent filed an answer denying the alleged unfair labor practices but admitting certainfacts.Consolidated for hearing therewith by order of the Regional Director, also datedMay 18, 1962, was the Union's objection No. 1 to the election conducted in CaseNo. 9-RC-4803 by the said Regional Director on February 2, 1962.Pursuant to due notice, a hearing in the consolidated cases was held before TrialExaminer Edwin Youngblood at Elizabethtown, Kentucky, on July 24, 25, and 26,1962.All parties were represented at and participated in the hearing, and weregranted the right to present evidence and to examine and cross-examine witnesses.Disposition of the Respondent's "Motion To Dismiss the Complaint" is made by thefollowing findings, conclusions, and recommendations.The parties waived the oppor-tunity afforded to them at the conclusion of the hearing to argue orally upon therecord.Briefs have been received from the General Counsel, Charging Party, andthe Respondent.Upon the entire record in the consolidated cases, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Kentucky corporation,is engaged at its plant in Elizabethtown,Kentucky,in the manufacture of men's clothing.During the past calendar year,Respondent shipped goods valued in excess of $50,000 from its Elizabethtown plantdirectlyto points in other States.Respondent admits, and I find, that it is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO,isa labor organiza-tionwithin themeaningof Section 2(5) of the Act.1The name of the Respondent appears as amended at the hearing. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONIn the unfair labor practice case the complaint,as amended, alleges in substancethat Respondent(1) instructed employees not to vote for the Union,(2) persuadedemployees not to vote for the Union,(3) interrogated employees about their unionsympathies and activities,(4) created the impression that its employees' unionactivities were under surveillance by Respondent,and (5)threatened employees withlayoff or other reprisals if the Union became the employees'exclusive bargainingrepresentative.In compliance with the Board's "Order Directing Hearing" datedApril 27, 1962, testimony was taken on the issues raised by Union's objection No. 1.This objection in substance alleged that Respondent interfered with, harassed, andcoerced its employees and questioned them as to how they intended to vote in theelection.A. Interference,restraint,and coercionIn December 1961,theUnion started to organize the employees.Two floor-ladies,Mattingly and Gray, are involved in this proceeding,and there is no dispute thatthey are supervisors within themeaning ofthe Act.When Mattingly and Gray heardof the organizing drive from employees in their departments, theypromptly reportedit to Plant Manager Canada.About thistime employees began receiving letters fromthe Union.On December 7, Canada wrote to Respondent's Vice President J. R.Frank advising that the Union was beginning an organizing campaign and askingfor instructions on what action he should take.Further, he recommended that atalk be made to the employees explaining the Company'sposition.On or aboutDecember 13, J. M.Ruby, president of Respondent,made a talk to the employees.Canada received from Frank and Respondent's attorneys advice concerning meanswhich might be employed to combat the organizational efforts, and thereafter acampaign was formulated to defeat the Union.Canada, Mattingly,and Gray par-ticipated in the campaign.The Union filed its petition on January 15, 1962, astipulation for certification upon consent election was approved by the RegionalDirector on January 26, and an election was conducted on February 2.2Three witnesses for the General Counsel,employees Barnes, Hamilton,and Burnett,credibly testified that for a period of several weeks before the election,Mattinglyand Gray asked them almost daily if they had received any outside mail or outsidevisitors?Mattingly testified the purpose of the questioning was her means "ofopening up conversations" with the employees,and she admitted that the mail shewas inquiring about were letters which employees received from the Union.1.Claudine BarnesBarnes who worked under Mattingly's supervision,testified that about 2 weeksbefore the election Mattingly told her that the Union could not do the employeesany good.When Barnes asked why this was so, Mattingly replied"Well, they arealways out on strike114Barnes testified also that on January 29 and 30 she talked several times with PlantManager Canada.We will consider first Barnes'testimony concerning these con-versations,and thereafter Canada's versions.According to Barnes,on January 29Canada talked to her at her machine, and the following colloquy ensued:Canadaasked her "how the election was coming out Friday."Barnes replied that shedidn't have the "slightest idea."Canada inquired, "You don't have the slightest idea?"Barnes replied, "No,"and Canada asked if she "had made any progress on Sundayafternoon."(On Sunday afternoon Barnes had accompanied Union RepresentativeMoss on visits to employees of Respondent.)Barnes replied that she had not gone"out to make any progress"and that she "had been told so many lies"that she hadgone "out to find out for" herself.Later the same day Canada came back to Barnesat her machine and another conversation ensued.According to Barnes,Canadastated that the Union could not do her any good, could not get her any higherwage rates, could not lower production rates, and that if the Union won the electionitwould duck out and leave the employees holding the bag and lose all interest in themfrom then on.Canada asked Barnes how she was going to vote, to which shereplied that she did not know.Canada stated that there was something he wanted2 The foregoing findings are based on undisputed and uncontradicted evidence3Mattinglyand Gray admit frequent questioning of all the approximately 20 em-ployeesunder their respective supervision about outside mail, but deny they asked aboutoutside visitors.For reasons stated herein I discredit Mattingly and Gray.4I discredit Mattingly's denial of this conversation for reasons stated herein. E-TOWN SPORTSWEAR CORP.483to ask her to do for him but that he was not allowed to ask her.However, he theninquired whether she would "come in in the morning and tell those girls not to votein the election," adding that if she would do so "there won't be an election." Barnesasked, "Do you think I am strong enough that the girls would believe anythingIwould tell them?"Canada replied that he believed she was.Further Canadaasked her why people wanted the Union, if the employees had anything againsthim, and if there was "something he had done." Barnes replied that so far as sheknew it was nothing he had done, and asked if he wanted her opinion. Canada saidthat he did, and Barnes said that production rates were too high.Canada stated thatshe would have to trust him, that maybe production rates were high and somethingmight be done about it, but that he could not promise her.Canada asked her tothink about it and to tell him the next day how she would vote. Barnes repliedthat she would let him know when she had decided.The following day, according to Barnes, Canada approached her again and in-quired if she had thought the matter over. She replied that she had, but had notmade up her mind, and that she had heard rumors that employees would be fired ifthey voted for the Union.Canada replied that no one would be fired if they votedfor or against it, but "there are other things that I can fire you for." Further, hesaid that "she still had time to come on over to the winning side of the team."Canada stated that the plant would not close down if the Union came in or did notcome in, but that "if he didn't have any orders, he could close the plant down."Barnes asked Canada if the Union could get him orders and Canadareplied that hewould not accept them because it would be shoddy material and he wasrunning aquality shop.Canada stated at this point that he would not bother her any more,that he had been "hounding her for two days."However, he then asked Barnes totell him which way she was going to vote if she made up her mind before the elec-tion.She replied that she did not think she would make up her mind until she wasin the voting booth.Canada stated that everybody knew she was for theUnion because "out of the whole factory she was the only one that had steppedforward"Turning to Canada's testimony, he deniedasking Barnes orany other employeehow the election was coming out, or askingBarnesif she had made any progressSunday afternoon, or how she would vote. Further, he denied asking her to tellthe employeesto vote againsttheUnionor askingwhy the employees wanted aunion.Canada admitted, however, that he had a conversationwith Barnesin whichhe asked if he wasthe reasonthe employeeswanted a unionand that she replied "shedidn't know," following which he asked her to think about it and if she could thinkof anyreason tolet him know. Canadadeniesthat he toldBarnesto think it overand let him know the next day how she would vote and that he asked her the nextday if she had thought it over. But Canada admitted tellingBarnes, when she re-ferred to having heard employees would be fired if they worked for the Union, thatnobody could be fired for thatreason.He told her, however that employees couldbe fired forabsenteeism,production,and "thingsof that nature."Canada deniedthatthis was said"in any connectionwith the Union" and testified that he made theremark because this was a new company, he was new, and he wanted to establishsome policies and let people knowwhat they were. Canada also deniedtelling Barnesor any other employee to come over to the winning side, but he acknowledged aconversation withBarnes or"some employee" in which he said that the plant wouldnot close down if the Union came in but that it could close for lack of orders. Fur-ther,Canada denied tellingBarnesthat he had hounded her enough, he denied toothat he asked her if she had made up her mind how she would vote to let him knowand that he told Barnes that everybody knew she was for the Union, that she had"stepped out" and shown she was for it.In its brief, Respondentassertsthat Barnes should be discredited because hertestimony is a verbatim account of the affidavit givento a Board agent.I have care-fully compared her testimony with her affidavit and conclude that, while they aresubstantiallysimilar, there are sufficient differences to demonstrate that her testimonywas not memorized or a verbatim account of her affidavit.Resolving the credibilityof witnesses is usually a difficult and trying task. In resolving credibility in this in-stance, as well as all other instances in this report, I have attached great weight tothe impressions and reactions I received from a careful scrutiny of the witnesses.Barnes impressed me as a truthful and honest witness. In addition, she withstood along, searching cross-examination by a very skillful attorney without substantialchanges in her testimony.On the other hand, Canada gave inconsistent testimonyand impressed me as a witness who was careful to admit only what he thought wouldnot harm his Employer, rather than disclosing the true facts as he knew them.708-006-64-vol. 141-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanada's denial that he told Barnes that everybody knew she was for the Unionis inherently inconsistent with his admitted statement that he asked her if he wasthe reason employees wanted a union.In my opinion,Canada would not have askedBarnes the question unless he thought that she was a union adherent.Moreover,I reject as unreasonable Canada's assertion that his motive for telling Barnes aboutother reasons for discharging employees was to acquaint her with company policy.I credit Barnes and discredit Canada, and I find that Canada substantially made thestatements attributed to him by Barnes.In addition,I find that Canada's inquiryconcerning Barnes' progress on Sunday afternoon was designed to impress on herhis knowledge of her union activities that day.2.Rosa CarrCarr worked under the supervision of Floorlady Gray.Carr testified that Grayhad conversations with her about the Union commencing several weeks before theelection and continuing to the last of January 1962; that these conversations wereheld almost daily at her machine; and that Gray stated that the Union was "no good"and "we don't need a union." In addition she told Carr that "when we ran out ofour particular job we would be sent home" instead of being transferred to anotherjob.Carr testified the practice was to transfer an employee to another job when"work would slack down." Carr further testified that several days before the elec-tion,Gray asked her if an employee named Kelley Frost was "Union," and that Carrreplied that she did not know.A day or so after this conversation, according toCarr, Gray advised she still had time to change her mind if she signed a card. In asubsequent conversation, according to Carr, Gray told her that "some girls weregoing to be mighty embarrassed, after sitting there and denying being for the Unionand then they would have to stand up and say they were for it."During this con-versation Gray stated that other girls had been talked to and had changed their mindsand that an employee named Ricky Shelton is one who had changed her mind. Oncross-examination Carr added to her direct testimony about her conversations withGray by stating that Gray asked her if she had gotten any mail; that she replied,"Why, was I supposed to?"; and Gray answered most of the girls had received mail.Floorlady Gray testified she had conversations about the Union with employeesworking under her supervision on a daily basis. Further, she testified that she had be-longed to a union at another plant and this fact was a subject of conversation withemployees quite often.Gray admitted asking all 22 people who worked under herif they had received any mailShe specifically admitted asking Carr if she had gottenany mail,and telling Carr and other employees that if they had signed cards it wasnot too late to change their minds.Further, Gray admitted telling Carr that othergirls had changed their minds and "she could to." She admitted too having identifiedRicky Shelton to Carr as an employee who had changed her mind.Gray deniedtelling Carr that unions were"no good,"talking to her about the Union,and aboutsending girls home when they ran out of work, and she denied asking Carr if KelleyFrost was for the Union.On cross-examinationGraytestified she had belonged to two unions for approxi-mately 4 years,and had attended union meetings once a month.She testified thatshe did not recall,however,the name of either union to which she had belonged.In its brief,Respondent contends that Carr should be discredited because there isno reference in her affidavit to Gray's asking about mail.The affidavit does not con-tain such a reference; however, Gray specifically admitted asking Carr about mail.In support of this contention,Respondent urges thatCarr's testimony about the affi-davits and statements she had signed prior to the hearing, demonstrates her unre-liability.Although Carr displayed some confusion about this matter,I am convincedthat she was honestly confused and did not so testify as a result of being unwillingto be truthful.Carrimpressedme as a witness who was at all times doingher best to give truthful testimony.On the other hand, I find incredible Grav's testi-mony that she could not recall the name of either union she had belonged to forseveral years.Further,Gray gave evasive and contradictory answers on cross-examination in her efforts to make it appear that her inquiries of employees aboutmail were unrelated to union activities.I do not credit Gray's denials,and I findthat she made the statements attributed to her by Carr.Can testified that she had a conversation with Canada at her machine a day or soprior to the election, that he asked her how the Union was going, that she replied thathe did not think he had anything to worry about, and that Canada replied "good " Ihave previously discredited Canada, and do not credit his denial of this conversation.I find that the conversation occurred as testifiedto by Carr. E-TOWN SPORTSWEAR CORP.4853.CatherineMuhlherMuhlher worked under the supervision of Floorlady Mattingly.Muhlher testifiedthat a week or two before the election Mattingly asked her if she were"interested inthe Union, against the Union or for the Union." Further, she testified that on theday before the election, Mattingly brought a sample ballot to her, pointed to the "no"box, and told her "This is the one you mark tomorrow."When questioned by the Union's attorney, Muhlher testified that her best recollec-tionwas that Mattingly asked her about her interest in the Union 2 or 3 days beforethe election.On cross-examination she testified that it could have been a week be-fore the election, or 2 or 3 days, that she could not remember exactly.On the otherhand, Mattingly denied ever talking with Muhlher when the Union was discussed, andshe denied the statement attributed to her by Muhlher about the sample ballot.Mattingly was evasive on cross-examination, particularly about her inquiries ofemployees about mail. She impressed me as being careful not to give answers whichshe thought would be harmful to her employer, rather than testifying in a frank andopen way. Thus she contradicted her own testimony about her inquiries of employeesconcerning mail stating on the one hand that she was asking about "any mail" and,on the other hand, testifying that it was "union" letters she was asking about.Muhl-her testified in a candid way and I credit her testimony. I find that Mattingly madethe statements attributed to her by Muhlher and that Mattingly instructed Muhlherto vote against the Union.4.Katherine SherrardA week or two before the election, Canada talked to Sherrard near her machine.Canada told her that "he had talked to a lot of the girls and they had already changedtheir minds about the cards that had been signed, and that it wasn't too late for me tocome over on their side of the fence." Sherrard asked him whose side he thought shewas on and he said that he did not know but "to come over on his side and let themknow."Further, Canada said that if the Union lost she would lose her friends andget disinterested in her work, and eventually quit her job.The quoted testimonyis that of Sherrard.Canada admitted that this conversation occurred substantially asSherrard had related it.Sherrard, who worked under the supervision of Gray, testified that a week or twobefore the election, Gray asked her what she thought about the Union. Sherrard alsotestified that on the morning of the election, Gray brought a paper around and readto her as follows: "The Company will not be responsible for work lost during strikes."Gray admitted carrying the paper around, but stated this occurred on the day beforethe election.Gray denied, however, asking Sherrard what she thought about theUnion.In its brief,Respondent contends that Sherrard should be discredited because heraffidavit contains no reference to the conversation with Gray wherein Gray ques-tioned her as to what she thought about the Union. There is nothing in the affidavitthat recites that the affiant had only one conversation with Gray.It is not unusual forwitnesses to testify to matters in addition to those contained in their affidavits, andthere may be several reasons why the particular conversation is not referred to in theaffidavit.One of these many reasons might be the fact that the charge had not beenfiled when the affidavit was taken.The stipulation for certification was signed onJanuary 26, 1962, and the investigating Board agent may have restricted his inquiriesto events occurring after that date. In any event, Sherrard impressed me as a reliablewitness, and I attach no significance to the omission of any reference to this conversa-tion in the affidavit.On the other hand,I have previously found Gray's testimonyunreliable. I credit Sherrard and discredit Gray.5.Betty BurnettBurnett worked under the supervision of Floorlady Mattingly.Burnett,as referredto above, was another employee who was frequently questioned by her supervisorduring the 2- to 3-week period prior to the election about outside mail or visitors.During these conversations with Mattingly,according to Burnett,on at least one occa-sion,Mattingly asked her how she felt the election would go, and on at least oneoccasion asked her how she felt about the Union.Burnett did not fix the dates of theseconversations with specificity.She testified also that the first part of the week theelection was held, Mattingly asked her if the Union would get in.Mattingly substan-tially denied the conversations as related by Burnett.In its brief, Respondent contends that Burnett should be described because of eva-sive and self-contradictory testimony and her behavior on the witness stand.Burnettdid not testify with specificity,particularly as to the dates on which conversations 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred.In my opinion, these conversations having occurred so frequently wouldmake it difficult to fix the dates with precision.Burnett was belligerent and somewhatreluctant to answer questions on cross-examination. I am persuaded, however, thatshe testified truthfully.This conclusion is reinforced by the fact that other witnessestestified credibly that Mattingly and Gray asked them substantially the same ques-tions.I have previously found Mattingly's testimony unreliable. I credit Burnett andfind that the conversations occurred substantially as she testified.Burnett testified that a week or a week and a half before the election Canada askedher what she thought about the Union. In addition, she testified that on the morningof the election Canada came by where she was working and asked her if she had sleptwell, that within a few minutes she went into Canada's office and asked him what hemeant by what he had said to her, that he replied that he had meant it as a joke andadded he had heard that Burnett and others had been at Barnes' house along with theunion representative but that he did not know why they had been there. Burnett testi-fied further that she asked if she could be fired for having been at Barnes' house whenthe union representative was there, and that Canada replied that no one could be firedfor being for or against the Union but that "there were other ways of discharging peo-ple, such as people being unhappy and production falling down."Canada denied asking Burnett what she thought about the Union.With respectto the conversations on the day of the election, he testified that he did pass by hermachine and ask her if she had slept well the night before, that a few minutes laterin his office he told Burnett that he did not mean anything by this inquiry, that hehad asked a number of employees the same question, and that it was just a "courtesystatement "At that point, according to Canada, Burnett said that she must havemisunderstood him because she thought he was referring to her having been withsome people from out of town that night, and that he replied, "No." Canada ad-mitted telling Burnett that she would not be fired for voting for the Union but peoplecould be fired for low production or excessive absenteeism.Burnett's version of the conversations the morning of the election has the ringof truth whereas Canada has previously been discredited and his version of thisconversation impresses me as implausible. I credit Burnett's version and find thatCanada's inquiry the morning of the election was designed to impress on Burnettthat he was aware of her union activities the previous night. I also credit Burnett'stestimony that a week or so before the election Canada asked her what she thoughtabout the Union.CONCLUDING FINDINGSI find Respondent violated Section 8(a)(1) by:1.The interrogation by Supervisors Mattingly and Gray of all the employeesworking under their supervision about receiving outside mail and their additionalinquiries of Barnes, Hamilton, and Burnett about outside visitors. Such widespreadinterrogations, standing alone, constitute unfair labor practices.Cf.PetroleumCarrier Corporation of Tampa, Inc.,126 NLRB 1031. Moreover, the interrogationswere intended to initiate conversations in which the Respondent would ascertainthe sentiments of its employees concerning the union's organizational campaign.2.Canada's asking Barnes if "she had made any progress on [the] Sundayafternoon" that Barnes had visited employees in the company of the union repre-sentative, thereby creating the impression that her union activities were undersurveillance by Respondent.3.Canada's inquiry of Burnett if she had slept well and his statement to her thathe had heard that she and others were at Barnes' house with the union representative,thereby creating the impression that her union activities were under surveillance byRespondent.4.Canada's attempt to enlist the service ofBarnesin persuading employees notto vote in the election.5.The several instances of interrogation of Barnes by Canada as to how sheintended to vote in the election and why employees wanted the Union.6.Canada's threats to Barnes and Burnett that employees would not be dischargedfor supporting the Union but that there were other reasons for which Respondentcould terminate undesirable employees.Cf.Hoffman-Taff, Inc.,123 NLRB 1462,enfd. as modified 276 F. 2d 193 (C.A. 8).7.Canada's threat to Barnes that the plant would not be closed if the Unionwere successful, but it could be closed for lack of orders. I believe this statementwas designed, especially in the context in which it was uttered, to impress on Barnesthat Respondent could seize upon the pretext of insufficient orders to close the plantif the Union should win the election. If Canada had intended only to assure Barnesthat she need not fear retaliation for supporting the Union, he would not have referredto insufficient orders as a basis for closing the plant. E-TOWN SPORTSWEAR CORP.4878.Gray's statements to Carr that employees who ran out of work would be senthome instead of being transferred to other jobs in context with Gray's statementsof opposition to the Union. In find this to be an implied threat to discriminatorilychange company practice if the Union were successful.9.Gray's inquiry of Carr whether Kelley Frostwas "union."10.Canada's inquiry of Carr concerning the progress of the Union.11.Mattingly's inquiry of Muhlher if she was interested in the Union.12.Mattingly's instruction to Muhlher to vote against the Union when Mattinglyshowed a sample ballot to her.13.Gray's questioning of Sherrard concerning what she thought about the Union.14.Mattingly's questioning of Burnett as to how the election would go, how shefelt about the Union, and if the Union would get in .515.Canada's inquiry of Burnett concerning what she thought about the Union.In his brief, General Counsel contends that Canada's statements to Sherrard areviolative of the Act. I find these statements do not contain threats of action byRespondent adverse to the employee, and therefore are not coercive. Similarly, I findnoncoercive Canada's statements to Barnes about the Union losing interest in theemployees if it won the election.General Counsel contends that Respondent's statement to employees, "The Com-pany will not be responsible for work lost during strikes," is violative of the Act.Thebasis of this contention apparently is that the statement constituted an implied threatthat Respondent would refuse to bargain with the Union if it should win the elec-tion, thereby forcing a strike and resulting in loss of work for employees.The state-ment goes no further than to assert what Respondent lawfully could do in event of astrike, i.e., not pay striking employees. I find the statement insufficient to make theinference that General Counsel urges.Further, I reject the similar contention thatMattingly's conversation with Barnes, wherein she told Barnes that the Union wasalways out on strike, is violative.B. The objections to the electionBy the conduct set forth in paragraphs numbered 1 through 10 above and theportion of paragraph numbered 14 as indicated above, Respondent created an atmos-phere of fear of reprisal which interfered with the employee's freedom of choice inthe selection of a bargaining representative.This conduct was resorted to by Re-spondent, I find, in order to coerce employees from union membership, sympathy,and affiliation, and to frustrate the Union in its prelection efforts.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in-connection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent violated Section 8(a) (1) of the Act, I will recom-mend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. In view of the variety and scopeof acts of interference, restraint, and coercion committed by Respondent, I shallrecommend a broad cease-and-desist order against interference in any mannerwith the employees' rights guaranteed in Section 7 of the Act.Cf.Hendrix Manu-facturing Company, Inc.,139 NLRB 397. I shall also recommend that the electionbe set aside and another be conducted at such time as may be appropriate.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, Imake the following:6I find that only the last inquiry was established by the evidence to have been madeafter execution of the stipulation for consent election.American Molded Products Co ,134 NLRB 1446.BThe conduct in paragraphs numbered 11, 13, 15, and portions of 14, is excluded be-cause the evidence is insufficient to establish that it occurred after execution of the stipu-lation for consent election.American Molded Products Co., supraThe conduct in para-graph 12 is excluded because it is not within the issues delineated by the Board's "OrderDirecting Hearing "Similarly, I reject as not within the issues the Union's contentionin its brief that Respondent violated the Board's "twenty-four hour" rule. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof the Act.2.The Unionis a labor organizationwithinthe meaningof the Act.3.By interfering with, restraining,and coercing its employeesin theexercise of therights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and(7) of the Act.RECOMMENDED ORDER 7Upon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, E-Town Sportswear, Corp., its officers, agents,successors,and assigns,shall:1.Cease and desist from(a) Interrogating any of its employees with respect to their views concerning, orsympathies for, Amalgamated Clothing Workers of America, AFL-CIO, or anyother labor organization.(b)Creating the impression of surveillance of the union activities of its em-ployees; attempting to persuade any of its employees to tell other employees not tovote in the election; threatening its employees with discharge, closing the plant,changes in company policies about transfers, or other reprisals if the Union shouldwin an election;and instructing its employees to vote against the Union.(c) In any other manner interfering with,restraining or coercing its employees intheir right to self-organization,to form labor organizations,to join or assist theUnion or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agreement requir-ingmembership in a labor organization as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post at its place of business, copies of the attached notice marked "Ap-pendix." 8Copies of said notice, to be furnished by the Regional Director for theNinth Region, shall, after being duly signed by the Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees customarily are posted.Reasonable steps shall be taken by the Re-spondent to ensure that said notices are not altered, defaced, or covered by anyothermaterial .97 At the hearing and in his brief, counsel for the Union requested that Respondent beordered to bargain with the Union if violations of Section 8(a) (1) were foundGeneralCounsel does not seek such an order.During the hearing, I rejected evidence offered bythe Union with respect to this request because (1) neither charge nor complaint allegedviolations of Section 8(a) (5) ; (2) General Counsel did not join in the request, and(3) the Union's position contained a basic inconsistency, Ie, the Union in seeking suchan order necessarily must urge there is no question concerning representation whereas itspending petition and request for a new election presuppose an unresolved question con-cerning representation.Subsequent to the hearing, I was advised by the Acting RegionalDirector that the Union had filed an 8(a) (5) charge. Subsequently, the Union, in a letteraccompanying its brief to me, stated that it had withdrawn the charge because actionthereon would have been barred by Section 10(b) of the Act I deny the Union's requestCfRea Construction Company,137 NLRB 1769;Arts & Crafts Distributors Inc,132NLRB 166; see also opinion of Member Fanning inInternational Hod Carriers' Buildingand Common Laborers' Union of America, Local 840, AFL-CIO (Charles A Blinne, d/b/aC A Bhnne Construction Compaiin),135 NLRB 1153, footnote 3188 In his brief, General Counsel requests that Respondent be required to mail copies ofthe Appendix to emplovoes at their home addresses In my opinion the usual postine ofnotices is sufficient under the circumstances of this case, but cfDarlington Manvfaetar-ing Company, atal, 139 NLRB 241.8If this Recommended Order should be adopted by the Board, the words "As orderedby" shall be substituted for "As recommended by a Trial Examiner of" In the notice Inthe further event that the Board's Order be enforced by a United States Court of Appeals.the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder of" shall be substituted for "As ordered by." ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.489(b)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order and report on objections,what steps the Respondent has taken to comply herewith.It isfurther recommended that the Board set aside the election conducted onFebruary 2, 1962, and direct a new election at an appropriate time pursuant to thestipulation for certification upon consent election."In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modifiedto read:"Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of the rights guaranteed themby the National Labor Relations Act:WE WILL NOT interrogate any of our employees with respect to their viewsconcerning, or sympathies for, Amalgamated Clothing Workers of America,AFL-CIO, or any other labor organization.WE WILL NOT create the impression of surveillance of the union activitiesof our employees; attempt to persuade any of our employees to tell otheremployees not to vote in an election; threaten our employees with discharge,closing the plant, changes in our policies about transfers, or other reprisals iftheUnion should win an election; or instruct our employees to vote againsttheUnion.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assist the above-named Union or other labor organization,to bargain collectively through representatives of their own choosing, and toengage in collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorized by the National Labor Relations Act.E-TOWN SPORTSWEAR, CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding,Fourth and Vine Streets, Cincinnati 2, Ohio, Telephone No. Dunbar1-1420, if they have any questions concerning this notice or compliance with itsprovisions.Ace Comb Company and Ace Bowling Company, Division ofAmerace CorporationandUnited Rubber,Cork,Linoleumand Plastic Workers of America, AFL-CIO.Case No. 26-CA-1286.March 14, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-141 NLRB No. 35.